Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable subject Matter

Status of the claims

Claims 1, 6, 7, 22,and 26 were pending.
Claims 1, 6 and 7 were examined.
Claims 22 and 26 were withdrawn.
Claims 1, 6, 7, 22, 26 are allowed.
Claims 2-5, 8-21 and 23-25 were canceled.
 Amendments in claims after filed on 06/24/2022 were entered.

	




Response to after final (AFCP)
	
Applicants response after final (AFCP) was submitted on 06/24/2022 is acknowledged. Amendments in claims were entered.  


EXPERT DECLARATION UNDER 37 C.F.R. 1.132 OF DR. H. WILLIAM BOSCH

	Applicants filed a new declaration by the expert Dr Bosch on 06/24/2022.  The declaration states that Applicants found surprising and unexpected that they were able to create a new cocrystal form of sofpironium bromide comprising a mixture of the two epimers, compound la and compound 1b, at a ratio of 1:3, in a single cocrystalline matrix. Dr. Bosch further explains that could not have anticipated the epimer ratio needed to form cocrystal Form CO, nor could they have predicted the experimental conditions necessary to produce this material by precipitation from a solvent mixture.   Applicants believe that of cocrystalline Form CO of sofpironium bromide is non-obvious and unexpected. 


Reasons for Allowance
Claims 1, 6, 7, 22 and 26  (re-numbered as 1-5) are allowed.  Prior art on record does not teach nor suggests co-crystal form where compounds I-a and i-b are co-crystallized in a single crystal lattice in 1:3 ratio mixture of the two epimers, compound la and compound 1b, at a ratio of 1:3, in a single cocrystalline matrix. Dr. Bosch further explains that could not have anticipated the epimer ratio needed to form cocrystal Form CO,  Closest prior art is Bodor et al.(2025/03020722) and Nanda et al.  (both cited in the previous office action) and discussed in Applicants declaration. 	
Applicants initiated interview with inventors and their representatives was done on 06/28/2022. . The details of the instant invention were discussed including unexpected results. Physiological stability was discussed. See interview summary mailed on 08/02/2022. Interview agenda is attached with this office action.  
Examiner imitated interview dated 08/01/2022 is attached with this communication.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627